Exhibit 10.1

 

A request for confidential treatment has been made with respect to portions of
the following document that are marked with [*CONFIDENTIAL*].  The redacted
portions have been filed separately with the SEC.

 

Second Amendment to the Agreement for Distribution of Products

 

The Agreement for Distribution of Products dated September 26, 2006 between
Whole Foods Market Distribution, Inc., a Delaware corporation and United Natural
Foods, Inc., a Delaware corporation (the “Agreement”) is hereby amended
effective October 11, 2010 (the “Amendment Date”).

 

All terms not defined herein shall have the meaning set forth in the Agreement.
The parties agree as follows:

 

1.             Section 3(a) is hereby deleted in its entirety and replaced with
the following:

 

“(a)         The pricing terms set forth in this Agreement will remain in effect
as long as WFM uses UNFI as its “Primary Distributor.” WFM is deemed to have
used UNFI as its Primary Distributor if the following two conditions are met:
(i) each WFM Region (excluding all WFM Stores outside the continental United
States) purchases [*CONFIDENTIAL*] in Products per “WFM Fiscal Year” (as
identified on Exhibit A) as were purchased in [*CONFIDENTIAL*]; and (ii) if
[*CONFIDENTIAL*] of the aggregate dollar amount of Product purchases by all WFM
Stores (excluding WFM Stores outside the continental United States) from
wholesale natural grocery distributors during a WFM Fiscal Year are made from
UNFI Parties. Orders submitted to the UNFI Parties for Products that are out of
stock (“OOS”) will be included in the calculation as purchases from UNFI Parties
for determining whether both (a)(i) and (a)(ii) have been satisfied. The
following purchases by WFM Stores are not considered to be purchases from a
wholesale natural grocery distributor and therefore will not be included in
determining the dollar amount of WFM Store product purchases for purposes of
this Section 3(a)(ii): (A) purchases by WFM Stores from WFM or any of its
affiliates or subsidiaries (collectively, the “WFM Parties”), including, but not
limited to, purchases from a WFM distribution center, (B) purchases by WFM Store
from the manufacturer of a product, (C) purchases by WFM Stores from non natural
grocery distributors including, but not limited to, broad-line food service
distributors, non-food distributors and specialty distributors such as but not
limited to cheese, produce, meat, seafood, or alcoholic beverage distributors.
If at any time UNFI believes that WFM has not satisfied the conditions set forth
in Section 3(a)(i) or 3(a)(ii), UNFI will notify WFM in writing. WFM will have 3
WFM Periods from receipt of such notice to adjust purchases to meet the
requirements. If WFM fails to cure the noncompliance in 3 WFM Periods
(calculated on a consecutive 13 WFM Period basis) from the receipt of notice,
UNFI’s sole remedy will be to renegotiate the “Gross Profit Margin Percent”
identified on Exhibit B.”

 

--------------------------------------------------------------------------------


 

2.             Section 3 is amended to add the following as Section 3(f):

 

“(f)          UNFI shall provide distribution services for the WFM Stores
located in Tulsa, Oklahoma, Little Rock, Arkansas and Louisiana out of their
Dallas distribution center by the end of February 2011.”

 

3.             This Amendment may be executed in any number of counterparts,
each of which will be deemed an original and all of which together will
constitute one and the same instrument. Fax, email and other electronic
transmissions are considered originals for all purposes.

 

4.             All other terms of the Agreement shall remain in full force and
effect.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

The parties have entered into this Second Amendment as of the date set forth in
the opening paragraph.

 

Whole Foods Market Distribution, Inc.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Michael Besancon

 

 

Michael Besancon, President

 

 

 

United Natural Food Inc.

 

 

 

 

 

By:

/s/ Mark E. Shamber

 

 

Mark E. Shamber

 

 

SVP, CFO & Treasurer

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------